DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 11/17/2022 has been entered. Claims 1-13 and 21-26 remain pending in the application.  Applicant’s amendments to the claims have overcome each and every 112(b) rejections previously set forth in the Non-Final Office Action mailed 08/26/2022.    
	

Terminal Disclaimer
The terminal disclaimer filed on 11/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent 10,605,734 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 10, “deep-type implant” should read “deep n-type implant”.  Appropriate correction is required.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114. 
The limitations “to secure a target polynucleotide template”, “configured to detect a fluorescent signal…”, “to provide energy to the energy propagation layer”, and “configured to limit transmission…” are interpreted as intended uses of the claimed device and are given patentable weight to the extent which effects the structure of the device.
Note that functional limitations are emphasized in italics hereinafter.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 10-13 rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20100256918 A1) in view of Nordman et al. (US 20090305287 A1).
Regarding claim 1, Chen teaches a device comprising: 
a detector structure (paragraphs [0041]-[0044] teach an optical sensor) including a plurality of detectors (paragraphs [0041]-[0044] teach the optical sensor comprising a plurality of optical sensors) capable of detecting a fluorescent signal emitted during nucleotide incorporation during template-dependent nucleic acid synthesis (paragraph [0038] teaches the apparatus is capable of detecting fluorescence; paragraphs [0091] and [0138] teach detecting fluorescence from DNA sequencing), 
wherein the detector structure includes a plurality of pixels (paragraphs [0041]-0044] and [0059] teach an array of light detectors, wherein “plurality of pixels” has a broadest reasonable interpretation as groupings of the detectors), each pixel of the plurality of pixels including a set of detectors of the plurality of detectors (paragraphs [0041]-0044] and [0059] teach an array of light detectors, wherein each “pixel” or grouping is being interpreted as comprising a set of light detectors of the array of light detectors), 
wherein the set of detectors is formed by a semiconductor structure (Fig. 17; paragraph [0042] teach a photodiode comprises semiconductor materials) including by a p-type substrate (Fig. 17, P-type 605), a deep n-type implant (N-type 604), a shallow n-type implant (N-type 602), and a p-type implant (P-type 603) disposed between the deep n-type implant and the shallow n-type implant (Fig. 17 shows P-type implant 603 between n-type implants 602 and 604), the deep-type implant coupled to a first read column (Fig. 17 shows an electrical connection, interpreted as a “read column”, coupled to element 604), the shallow n-type implant coupled to a second read column (Fig. 17 shows an electrical connection, interpreted as a “read column”, coupled to element 602), the p-type implant coupled to a third read column (Fig. 17 shows an electrical connection, interpreted as a “read column”, coupled to element 603).
Chen teaches that DNA sequencing is determined by fluorescence (paragraph [0091]), nucleic acid molecules may be attached to a glass slide (paragraph [0099]), that the invention can be applied to nucleic acid detection and DNA sequencing (paragraphs [0093]-[0094]), detecting binding interaction of nucleic acids (paragraphs [0149], [0150]), nucleotides may be fixed and identified on a system (paragraphs [0151]-[0152]), and that a suspension flows past at least one light detector (claim 24). 
However, Chen fails to explicitly teach a transparent layer defining a surface exposed to a flow volume and to secure a target polynucleotide template; the detector structure in optical communication with and secured to the transparent layer.
Nordman teaches a device for identifying nucleotides in a nucleic acid sequence (abstract) comprising a transparent layer (Fig. 1, element 112; paragraph [0052], “substrate 112”) defining a surface exposed to a flow volume (paragraph [0052]) and capable of securing a target polynucleotide template (paragraph [0068]); and a detector structure (Fig. 1, optical assembly 130) in optical communication with and secured to the transparent layer (Fig. 1).
Since Nordman teaches genetic analysis, similar to Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Nordman to provide a transparent layer defining a surface exposed to a flow volume and to secure a target polynucleotide template; the detector structure in optical communication with and secured to the transparent layer. Doing so would utilize known structures for genetic analysis, which would have a reasonable expectation of successfully allowing a sample volume to be analyzed with respect to a detector structure. Furthermore, doing so would improve efficiency and ease of analysis.
Note that the target polynucleotide template is not positively recited structurally and is interpreted as functional limitations of the claimed device. 
Note that the functional recitations that describe the transparent layer and the plurality of detectors are given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure is capable of performing these functional limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Please see MPEP 2114.
Regarding claim 2, Chen further teaches wherein each pixel of the plurality of pixels includes at least two detectors of the plurality of detectors (paragraphs [0041]-0044] and [0059] teach an array of light detectors, wherein each “pixel” or grouping is being interpreted as comprising a set of at least two light detectors of the array of light detectors).
Regarding claim 4, Chen further teaches wherein each pixel includes at least four detectors (paragraph [0052] teaches at least four optical sensors; paragraphs [0041]-0044] and [0059] teach an array of light detectors, wherein each “pixel” or grouping is being interpreted as comprising a set of at least four light detectors of the array of light detectors).
Regarding claim 5, Chen in view of Nordman fail to teach wherein the transparent layer includes an energy propagation layer.
Nordman teaches a metallic film (paragraph [0054], metallic film 114), which is capable of being an energy propagation layer. Nordman teaches the metallic film allows for total internal reflection of light (paragraph [0076]), wherein the optical assembly is capable of detecting light from different source points (paragraph [0086]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Nordman to further incorporate the teachings of Nordman to provide wherein the transparent layer includes an energy propagation layer. Doing so would utilize known structures in the art, which would improve analysis of a flow volume.
Regarding claim 10, Chen further teaches the device further comprising a filter layer disposed between the device structure and the transparent layer (paragraph [0175] teaches a filter is placed between a detection zone and a photodiode).
Regarding claim 11, Chen further teaches wherein the filter layer is capable of limiting transmission of excitation energy (paragraph [0175] teaches a filter is placed between a detection zone and a photodiode).
Regarding claim 12, Chen in view of Nordman fail to teach the device further comprising a well structure defining wells disposed on the transparent layer opposite the detector structure.
Nordman teaches a sample holder (Fig. 3, element 110; Fig. 5) with a well structure defining wells (310) disposed on the transparent layer opposite the detector structure. Nordman teaches the wells can contain a DNA molecule immobilized to the bottom (paragraph [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Nordman to further incorporate the teachings of Nordman to provide the device further comprising a well structure defining wells disposed on the transparent layer opposite the detector structure. Doing so would utilize known sample holders for genetic analysis, as taught by Nordman, which would have a reasonable expectation of successfully providing areas for immobilizing specific polynucleotide templates.
Regarding claim 13, Chen in view of Nordman fail to teach the device further comprising a lid, the flow volume defined between the lid and the transparent layer.
Nordman teaches a lid (Fig. 1, cover 116) and a flow volume defined between the lid and the transparent layer (Fig. 1; paragraph [0052] teaches a space 118 serving as a sample chamber for holding a sample fluid).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Nordman to further incorporate the teachings of Nordman to provide the device further comprising a lid, the flow volume defined between the lid and the transparent layer. Doing so would utilize known structure in the art, which would have a reasonable expectation of successfully allowing a sample volume to be analyzed with respect to a detector structure. Furthermore, doing so would improve efficiency and ease of analysis.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Nordman as applied to claim 2 above, and further in view of Lee (US 20090085136 A1).
Regarding claim 3, while Chen teaches detectors comprising photodiodes (paragraphs [0041]-[0043]), Chen in view of Nordman fail to teach where the at least two detectors are disposed one over the other when viewed in cross-section.
Lee teaches an image sensor comprising a photodiode region (abstract). Lee teaches a vertical-type photodiode providing photodiodes at different depths for receiving different wavelengths of light (paragraph [0017]). Lee teaches at least two detectors disposed one over the other when viewed in cross-section (Fig. 1; color didoes 111, 112, 113). Lee teaches that the vertical-type photodiode inhibits light loss and signal distortion (paragraph [0038]). Lee teaches that by including the vertical-type photodiode, a color filter layer can be omitted, therefore reducing the number of processes for manufacturing an image sensor (paragraph [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Nordman to incorporate the teachings of Lee to provide where the at least two detectors are disposed one over the other when viewed in cross-section. Doing so would utilize know types of photodiodes in the art, i.e. a vertical-type photodiode as taught by Lee, which would have a reasonable expectation of reducing manufacturing processes and thus costs while allowing for multiple wavelengths to be detected.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Nordman as applied to claim 1 above, and further in view of Su et al. (US 20100330553 A1).
Regarding claim 6, while Nordman teaches a system configured to achieve total internal reflection and a metallic film (paragraph [0075]), Chen in view of Nordman fail to teach the device further comprising an energy propagation layer disposed between the transparent layer and the detector structure.
Su teaches a method for sequencing nucleic acids (abstract) and optical detection of the products of nucleic acid sequencing reactions (paragraph [0003]). Su teaches a device  for analyzing DNA sequencing (Fig. 8) comprising a reaction substrate (610), a light source (605) and an imager (615), wherein the substrate comprises a transparent layer (Fig. 7; paragraph [0030], low refractive index functional layer 520), chelators (525) attached to the transparent layer, an energy propagation layer (510; paragraph [0030], planar waveguide 510) disposed between the transparent layer (520) and a total internal reflection layer (515; paragraph [0030], low refractive index material 515). Su teaches that evanescence from the propagating light is created in the region of the chelators, which is used to detect chelation of reaction products from DNA sequencing reactions (paragraph [0030]). Su teaches that total internal reflection occurs when the dielectric index of a middle layer is larger than that of surrounding layers (paragraph [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Nordman to incorporate the teachings of Su to provide the device further comprising an energy propagation layer disposed between the transparent layer and the detector structure. Doing so would utilize known structures capable of energy propagation, as taught by Su, which would have a reasonable expectation of successfully being used to detect reaction products of nucleic acids.
Regarding claim 7, modified Chen fails to teach wherein the energy propagation layer includes a total internal reflection layer.
Su teaches that total internal reflection occurs when the dielectric index of a middle layer is larger than that of surrounding layers (paragraph [0030]). Su teaches an energy propagation layer (510; paragraph [0030], planar waveguide 510) disposed between the transparent layer (520) and a total internal reflection layer (515; paragraph [0030], low refractive index material 515).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Nordman and Su to further incorporate the teachings of Su to provide wherein the energy propagation layer includes a total internal reflection layer. Doing so would utilize known structures capable of energy propagation, as taught by Su, which would have a reasonable expectation of successfully being used to detect reaction products of nucleic acids.
Regarding claim 8, Chen further teaches the device further comprising an energy emitting component (paragraph [0040], “excitation light source”; paragraph [0174], “laser diode”) capable of providing energy to the energy propagation layer.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Nordman as applied to claim 1 above, and further in view of Sanfilippo et al. (US 20110272561 A1).
Regarding claim 9, Chen in view of Nordman fail to teach further comprising a separator structure extending from the detector structure toward the transparent layer, the separator structure opaque to the fluorescent signal.
Sanfilippo teaches a photodiode (abstract), wherein detector arrays are used in a variety of scientific applications (paragraph [0002]). Sanfilippo teaches a metal structure of each photodiodes may surround either a resistive anode or a resistive cathode regions of the photodiode and effectively acts also as a metal shield that reduces cross-talk (paragraphs [0018] and [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Nordman to incorporate the teachings of Sanfilippo to provide a separator structure extending from the detector structure toward the transparent layer, the separator structure opaque to the fluorescent signal. Doing so would utilize known structures in the art of optical sensors, as taught by Sanfilippo, which would have a reasonable expectation of reducing cross-talk between the detectors, thus improving overall detection.

Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Nordman as applied to claim 1 above, and further in view of Merrill (US 5965875 A).
Regarding claim 21, while Chen teaches various photodiodes can be used as the optical sensor (paragraphs [0041]-[0046]), different colors of molecular beacons are used for detection (paragraph [0183]), and that different dyes may be detected (paragraphs [0083]-[0084]), Chen in view of Nordman fails to teach wherein the p-type implant is couple to the third read column through a read transistor and a row select transistor.
Merrill teaches an imaging array based upon a three-color pixel sensor using a triple-well structure (abstract, Figs. 6-7), wherein the array results in elimination of color aliasing (abstract). Merrill teaches a singular pixel comprises a semiconductor structure (Fig. 6); including by a p-type substrate (100), a deep n-type implant (102), a shallow n-type implant (106), and a p-type implant (104) disposed between the deep n-type implant and the shallow n-type implant (Fig. 6), the deep-type implant coupled to a first read column (110), the shallow n-type implant coupled to a second read column (114), the p-type implant coupled to a third read column (112). Merrill teaches the p-type implant is couple to the third read column through a read transistor and a row select transistor (Fig. 7). Merrill teaches that the structure of the pixel also eliminates the complex process steps associated with color filter arrays (column 3, lines 25-30) and that the overall efficiency of use for available photons are increased and quantum efficiency is improved overall in excess of three times (column 3, lines 30-37). 
Since Merrill teaches a photodiode, similar to Chen in view of Nordman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Nordman to incorporate the teachings of Merrill to provide wherein the p-type implant is couple to the third read column through a read transistor and a row select transistor. Doing so would improve analysis of molecules that produce different colors by eliminating color aliasing, reducing complex processing steps, and improve overall efficiency of measurement as taught by Merrill.
Regarding claim 22, Chen in view of Nordman fails to teach wherein the p-type implant is couple to a reset voltage through a reset transistor.
Merrill teaches an imaging array based upon a three-color pixel sensor using a triple-well structure (abstract, Figs. 6-7), wherein the array results in elimination of color aliasing (abstract). Merrill teaches a singular pixel comprises a semiconductor structure (Fig. 6); including by a p-type substrate (100), a deep n-type implant (102), a shallow n-type implant (106), and a p-type implant (104) disposed between the deep n-type implant and the shallow n-type implant (Fig. 6), the deep-type implant coupled to a first read column (110), the shallow n-type implant coupled to a second read column (114), the p-type implant coupled to a third read column (112). Merrill teaches wherein the p-type implant is couple to a reset voltage through a reset transistor (Fig. 7). Merrill teaches that the structure of the pixel also eliminates the complex process steps associated with color filter arrays (column 3, lines 25-30) and that the overall efficiency of use for available photons are increased and quantum efficiency is improved overall in excess of three times (column 3, lines 30-37). 
Since Merrill teaches a photodiode, similar to Chen in view of Nordman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Nordman to incorporate the teachings of Merrill to provide wherein the p-type implant is couple to a reset voltage through a reset transistor. Doing so would improve analysis of molecules that produce different colors by eliminating color aliasing, reducing complex processing steps, and improve overall efficiency of measurement as taught by Merrill.
Regarding claim 23, Chen in view of Nordman fails to teach wherein the deep n-type implant is couple to the first read column through a read transistor and a row select transistor.
Merrill teaches an imaging array based upon a three-color pixel sensor using a triple-well structure (abstract, Figs. 6-7), wherein the array results in elimination of color aliasing (abstract). Merrill teaches a singular pixel comprises a semiconductor structure (Fig. 6); including by a p-type substrate (100), a deep n-type implant (102), a shallow n-type implant (106), and a p-type implant (104) disposed between the deep n-type implant and the shallow n-type implant (Fig. 6), the deep-type implant coupled to a first read column (110), the shallow n-type implant coupled to a second read column (114), the p-type implant coupled to a third read column (112). Merrill teaches wherein the deep n-type implant is couple to the first read column through a read transistor and a row select transistor (Fig. 7). Merrill teaches that the structure of the pixel also eliminates the complex process steps associated with color filter arrays (column 3, lines 25-30) and that the overall efficiency of use for available photons are increased and quantum efficiency is improved overall in excess of three times (column 3, lines 30-37). 
Since Merrill teaches a photodiode, similar to Chen in view of Nordman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Nordman to incorporate the teachings of Merrill to provide wherein the deep n-type implant is couple to the first read column through a read transistor and a row select transistor. Doing so would improve analysis of molecules that produce different colors by eliminating color aliasing, reducing complex processing steps, and improve overall efficiency of measurement as taught by Merrill. Furthermore, doing so would utilize known electrical structures for pixel elements, as taught by Merrill, which would have a reasonable expectation of successfully allowing a signal to be analyzed.
Regarding claim 24, Chen in view of Nordman fails to teach wherein the deep n-type implant is couple to a reset voltage through a reset transistor.
Merrill teaches an imaging array based upon a three-color pixel sensor using a triple-well structure (abstract, Figs. 6-7), wherein the array results in elimination of color aliasing (abstract). Merrill teaches a singular pixel comprises a semiconductor structure (Fig. 6); including by a p-type substrate (100), a deep n-type implant (102), a shallow n-type implant (106), and a p-type implant (104) disposed between the deep n-type implant and the shallow n-type implant (Fig. 6), the deep-type implant coupled to a first read column (110), the shallow n-type implant coupled to a second read column (114), the p-type implant coupled to a third read column (112). Merrill teaches wherein the deep n-type implant is couple to a reset voltage through a reset transistor (Fig. 7). Merrill teaches that the structure of the pixel also eliminates the complex process steps associated with color filter arrays (column 3, lines 25-30) and that the overall efficiency of use for available photons are increased and quantum efficiency is improved overall in excess of three times (column 3, lines 30-37). 
Since Merrill teaches a photodiode, similar to Chen in view of Nordman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Nordman to incorporate the teachings of Merrill to provide wherein the deep n-type implant is couple to a reset voltage through a reset transistor. Doing so would improve analysis of molecules that produce different colors by eliminating color aliasing, reducing complex processing steps, and improve overall efficiency of measurement as taught by Merrill. Furthermore, doing so would utilize known electrical structures for pixel elements, as taught by Merrill, which would have a reasonable expectation of successfully allowing a signal to be analyzed.
Regarding claim 25, Chen in view of Nordman fails to teach wherein the shallow n-type implant is couple to the second read column through a read transistor and a row select transistor.
Merrill teaches an imaging array based upon a three-color pixel sensor using a triple-well structure (abstract, Figs. 6-7), wherein the array results in elimination of color aliasing (abstract). Merrill teaches a singular pixel comprises a semiconductor structure (Fig. 6); including by a p-type substrate (100), a deep n-type implant (102), a shallow n-type implant (106), and a p-type implant (104) disposed between the deep n-type implant and the shallow n-type implant (Fig. 6), the deep-type implant coupled to a first read column (110), the shallow n-type implant coupled to a second read column (114), the p-type implant coupled to a third read column (112). Merrill teaches the shallow n-type implant is couple to the second read column through a read transistor and a row select transistor (Fig. 7). Merrill teaches that the structure of the pixel also eliminates the complex process steps associated with color filter arrays (column 3, lines 25-30) and that the overall efficiency of use for available photons are increased and quantum efficiency is improved overall in excess of three times (column 3, lines 30-37). 
Since Merrill teaches a photodiode, similar to Chen in view of Nordman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Nordman to incorporate the teachings of Merrill to provide the shallow n-type implant is couple to the second read column through a read transistor and a row select transistor. Doing so would improve analysis of molecules that produce different colors by eliminating color aliasing, reducing complex processing steps, and improve overall efficiency of measurement as taught by Merrill. Furthermore, doing so would utilize known electrical structures for pixel elements, as taught by Merrill, which would have a reasonable expectation of successfully allowing a signal to be analyzed.
Regarding claim 26, Chen in view of Nordman fails to teach wherein the shallow n-type implant is couple to a reset voltage through a reset transistor.
 Merrill teaches an imaging array based upon a three-color pixel sensor using a triple-well structure (abstract, Figs. 6-7), wherein the array results in elimination of color aliasing (abstract). Merrill teaches a singular pixel comprises a semiconductor structure (Fig. 6); including by a p-type substrate (100), a deep n-type implant (102), a shallow n-type implant (106), and a p-type implant (104) disposed between the deep n-type implant and the shallow n-type implant (Fig. 6), the deep-type implant coupled to a first read column (110), the shallow n-type implant coupled to a second read column (114), the p-type implant coupled to a third read column (112). Merrill teaches the shallow n-type implant is couple to a reset voltage through a reset transistor (Fig. 7). Merrill teaches that the structure of the pixel also eliminates the complex process steps associated with color filter arrays (column 3, lines 25-30) and that the overall efficiency of use for available photons are increased and quantum efficiency is improved overall in excess of three times (column 3, lines 30-37). 
Since Merrill teaches a photodiode, similar to Chen in view of Nordman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Nordman to incorporate the teachings of Merrill to provide the shallow n-type implant is couple to a reset voltage through a reset transistor. Doing so would improve analysis of molecules that produce different colors by eliminating color aliasing, reducing complex processing steps, and improve overall efficiency of measurement as taught by Merrill. Furthermore, doing so would utilize known electrical structures for pixel elements, as taught by Merrill, which would have a reasonable expectation of successfully allowing a signal to be analyzed.


Response to Arguments
Applicant's arguments, regarding claim rejection sunder 35 U.S.C. 103, filed 11/17/2022 have been fully considered but they are not persuasive. 
In response to applicant’s arguments that “Chen does not teach connecting a p-type implant to a read column”, the examiner respectfully disagrees. Chen teaches the p-type implant coupled to a third read column (Fig. 17 shows an electrical connection, interpreted as a “read column”, coupled to element 603).
Note that “read column” has a broadest reasonable interpretation that includes a wire, i.e. electrical component. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798     

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797